DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Office Actin is in response to claims filed on 7/14/2021 where claims 1-20 are pending and ready for Examination.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant’s arguments with respect to claim(s) 1 – 20 have been considered but are moot in light of the new prior art rejections provided below.

The Examiner has reviewed the Applicant’s arguments in their entirety (Page 10 – 11).  The Examiner notes for purposes of Appeal the Applicant has not explained how the newly amended claims comprise features not addressed by the prior art of record.
The newly amended claims comprise subject matter reciting “ ... executing parameter server processes on network communication elements ...”  The Examiner notes for purposes of appeal that implementing processes on a network communication element (e.g. smart NIC) is a well-known and conventional method.

BeSerra (US 10,678,721)  states (see e.g. Column 2, Lines 54 – 57  “ ... A smart add in card” (for example, a smart Network Interface Card (NIC) is an add-in card that has an embedded CPU and memory ... and can be programmed to execute various software applications ...”

Caulifield (US 9,888,095) (see e.g. Fig. 2) utilizes smart NICs.

Ganguli (US 2020/0257566) (see e.g. Fig. 16) utilizes smart NICs.

Li (“UNO: Unifying Host and SmartNIC Offload for Flexible Packet Processing”) highlights the advantages of smart NICs.

Miller (“Talk to My Neighbors Transport” Decentralized Data Transfer and Scheduling Among Accelerators”) highlights the advantages of smart NICs.

In summary, one or ordinary skill in the art is readily able to implement intelligent network communication elements as the benefits are well known and documented in the prior art.

The Examiner note for purposes of Appeal the Applicant’s specification merely references network communication elements which host processes but provides no evidence with respect to issues in implementation, boundary conditions, and/or infrastructure modification.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 4, 6-9, 11, 14 – 16, and 18 – 19  are rejected under 35 USC 103 as being unpatentable over Chilimibi, “Project Adam: Building an Efficient and Scalable Deep Learning Training System”, October 6, 2014 in view of Caulfield (US 9,888,095)
Regarding claim 1, Chilimbi discloses a method, comprising:
executing a distributed deep learning (DL) model training process to train model parameters of a DL model by (Chilimbi;
see e.g. Page 574, Section 2.3 Distributed Deep Learning Training “ ... large models are partitioned across multiple model worker machines ... a common set of parameters ...”
see e.g. Page 573, Figure 5, Distributed Training System Architecture comprising model workers;
see e.g. Page 574, section 3.2 Model Training  “ ... model worker machines as shown in Fig. 6 ...”
see e.g. Page 581, Section 6. Conclusion “ ... distributed systems can be used to efficiently train very large DNNS ... large DNN model ... cluster ...”):
executing worker process on server nodes using accelerator devices of the server nodes, wherein the worker processes compute local model parameters (Chilimbi; 
see e.g. Page 581, Section 5 “ ... hardware acceleration ... feed-forward evaluation  of already trained networks and complements our work that focuses on training large DNNs”
see e.g. Page 576, Section 3.3 Global Parameter Server “The parameter server is in constant communication with the model training machines received updates to model parameters ...”
see e.g. Fig. 6. Model Partitioning across training machines”
see e.g. Fig. 7. Parameter Server Node Architecture
see e.g. Figure 5. Distributed Training System Architecture); and
wherein the parameter server processes aggregate the local model parameters computed by the worker processes and distribute aggregated model parameters to the worker processes on the server nodes using the network communication elements of the networking infrastructure (Chilimbi;
see e.g. Page 576, Section 3.3 Global Parameter Server “The parameter server is in constant communication with the model training machines received updates to model parameters ...”
see e.g. Page 577, Section 3.3.4 Communication Isolation “Parameter server machines have two 10Gb NICs ... maximize network bandwidth ...”
see e.g. Page 575, Section 3.2.3 Reducing Memory copies “ ... network library on top of the Windows socket API ... output values need to be communicated across the network ...”
see e.g. Page 576,  Section 3.3. Global Parameter Server “ ... speed up network, update, and disk IO processing ...”
)
Although Chilimibi teaches distributed deep learning models, parameter servers, aggregation and distribution of models data in a distributed fashion, and the utilization of hardware acceleration to streamline the learning of datasets Chilimbi does not address the well-known and conventional trend  of  utlizingf intelligent and/or hardware accelerated and/or smart network interface cards (NICs), and therefore does not expressly disclose:
executing parameter server processes on a network communication element of a networking infrastructure using processor of the network communication elements
However in analogous art Caulfield addresses the well-known and conventional trend  of utilizing smart network communication elements and discloses:
(Caufield; Caufield teaches network communication elements comprising smart Network Interface Card(NIC) which comprise their own operating system and/or environment. The smart NICS may also comprise specialty purpose hardware to realize the spawning or instantiation of worker execution units to facilitate the completion of tasks associated with distributed applications
see e.g. Column 4, Lines 30 – 58 “ ... smart NICs ... The NIC-based application 132 might be an application that supports the cooperation  between NICs. The NIC-based application might be part of a distributed application ... shares data with a host based application ... Software on the host can send data through the bus to its smart NIC ... a smart NIC 104 can include an FPGA 121 or other form of programmable logic device ... NIC-based application ...”
see e.g. Column 7, Lines 7 – 26 “ ... NIC- based supplemental processing can also be provided with ASICs (application specific integrated circuits) ... SoCs (system on a chip) ... a smart NIC can be configured with an environment or shell within which arbitrary processes or execution units can be instantiated  ... NIC based application – level code (or hardware) can be advantageous due to close proximity to the network , and lack of host-based burdens ... NIC based application code/circuitry can also cooperate with host based software at high data rates ...”
see e.g. Fig. 2 (Column 3, Line 28 – Column 4, Line 58)
see e.g.  Fig. 3, Column 4, Line 59 -  Column 5, Line 26)


 The Examiner notes the Applicant’s specification utilizes smart NICs as the infrastructure to process parameter server processes (see e.g. Page 13, Lines 5 – 10)
The Examiner notes the Applicant’s specification utilized CPUs, GPUs, FPGA, etc to provide for hardware acceleration (see e.g Page 6, Lines 10 -20)

executing parameter server processes on a network communication element of a networking infrastructure using processor of the network communication elements (The combined solution per Caulifield’s teachings provides for one of ordinary skill in the art to execute parameter server processes on  a network communication element (i.e. smart NIC))
Regarding claim 4, Chilimbi in view of Caulfield disclose the method of claim 1, wherein the network communication elements comprise network interface cards of the server nodes (The combined solution per Caulfield comprises smart NICs (i.e. smart Network Interface Cards)
see e.g. Column 4, Lines 30 – 58 “ ... smart NICs ... The NIC-based application 132 might be an application that supports the cooperation  between NICs. The NIC-based application might be part of a distributed application ... shares data with a host based application ... Software on the host can send data through the bus to its smart NIC ... a smart NIC 104 can include an FPGA 121 or other form of programmable logic device ... NIC-based application ...”
see e.g. Column 7, Lines 7 – 26 “ ... NIC- based supplemental processing can also be provided with ASICs (application specific integrated circuits) ... SoCs (system on a chip) ... a smart NIC can be configured with an environment or shell within which arbitrary processes or execution units can be instantiated  ... NIC based application – level code (or hardware) can be advantageous due to close proximity to the network , and lack of host-based burdens ... NIC based application code/circuitry can also cooperate with host based software at high data rates ...” )
)
Regarding claim 6, Chilimbi in view of Caulfield disclose the method of claim 1 wherein executing the parameter server processes on the network communication elements of the networking infrastructure further comprises executing the parameter server processes by a virtual network communication elements (The combined solution per Caulfield provides for executing the parameter server processes by a virtual network communication elements;
see e.g. Column 4, Lines 30 – 58 “ ... smart NICs ... The NIC-based application 132 might be an application that supports the cooperation  between NICs. The NIC-based application might be part of a distributed application ... shares data with a host based application ... Software on the host can send data through the bus to its smart NIC ... a smart NIC 104 can include an FPGA 121 or other form of programmable logic device ... NIC-based application ...”
see e.g. Column 7, Lines 7 – 26 “ ... NIC- based supplemental processing can also be provided with ASICs (application specific integrated circuits) ... SoCs (system on a chip) ... a smart NIC can be configured with an environment or shell within which arbitrary processes or execution units can be instantiated  ... NIC based application – level code (or hardware) can be advantageous due to close proximity to the network , and lack of host-based burdens ... NIC based application code/circuitry can also cooperate with host based software at high data rates ...” )
)
The Examiner notes the Applicant’s specification utilizes smart NICs as the infrastructure to process parameter server processes (see e.g. Page 13, Lines 5 – 10)
Regarding claim 7, Chilimbi in view of Caulfield disclose the method of claim 6, wherein the virtual network communication elements comprise at least one of virtual network interface cards and virtual switches (The combined solution per Caulfield provides for executing the parameter server processes by a virtual network communication elements consisting of a smart Network Interface Card;
see e.g. Column 4, Lines 30 – 58 “ ... smart NICs ... The NIC-based application 132 might be an application that supports the cooperation  between NICs. The NIC-based application might be part of a distributed application ... shares data with a host based application ... Software on the host can send data through the bus to its smart NIC ... a smart NIC 104 can include an FPGA 121 or other form of programmable logic device ... NIC-based application ...”
see e.g. Column 7, Lines 7 – 26 “ ... NIC- based supplemental processing can also be provided with ASICs (application specific integrated circuits) ... SoCs (system on a chip) ... a smart NIC can be configured with an environment or shell within which arbitrary processes or execution units can be instantiated  ... NIC based application – level code (or hardware) can be advantageous due to close proximity to the network , and lack of host-based burdens ... NIC based application code/circuitry can also cooperate with host based software at high data rates ...” )
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chilimibi with Caulfield’s smart NIC scheme. The motivation being the combined solution provides one of ordinary to realize the benefits of smart NICs with respect to optimizing latencies and offloading processing tasks to smart NICs
The Examiner notes the Applicant’s specification utilizes smart NICs as the infrastructure to process parameter server processes (see e.g. Page 13, Lines 5 – 10)
Regarding claim 8, Chilimbi in view of Caulfield disclose the method of claim 1, wherein executing the parameter server processes on the network communication elements of the networking infrastructure comprises distributing the parameter serer nodes over a plurality of the network communication elements of the networking infrastructure (The combined invention per Caufield provides for a distributed application environment facilitated by a plurality of smart NICs;
see e.g. Column 4, Lines 30 – 58 “ ... smart NICs ... The NIC-based application 132 might be an application that supports the cooperation  between NICs. The NIC-based application might be part of a distributed application ... shares data with a host based application ... Software on the host can send data through the bus to its smart NIC ... a smart NIC 104 can include an FPGA 121 or other form of programmable logic device ... NIC-based application ...”
see e.g. Column 7, Lines 7 – 26 “ ... NIC- based supplemental processing can also be provided with ASICs (application specific integrated circuits) ... SoCs (system on a chip) ... a smart NIC can be configured with an environment or shell within which arbitrary processes or execution units can be instantiated  ... NIC based application – level code (or hardware) can be advantageous due to close proximity to the network , and lack of host-based burdens ... NIC based application code/circuitry can also cooperate with host based software at high data rates ...”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chilimibi with Caulfield’s smart NIC scheme. The motivation being the combined solution provides one of ordinary to realize the benefits of smart NICs with respect to optimizing latencies and offloading processing tasks to smart NICs.
Regarding claim 9, Chilimbi in view of Caulfield disclose   the method of claim 8, wherein distributing the parameter server nodes  over the plurality of network  communication elements comprises:
logically dividing the parameter server into a plurality of local parameter server nodes (The combined invention (e.g. per Caulfield) provides for the processing of a distributed application which inherently provides for a logical division of the application for processing;
see e.g. Column 4, Lines 30 – 58 “ ... smart NICs ... The NIC-based application 132 might be an application that supports the cooperation  between NICs. The NIC-based application might be part of a distributed application ... shares data with a host based application ... Software on the host can send data through the bus to its smart NIC ... a smart NIC 104 can include an FPGA 121 or other form of programmable logic device ... NIC-based application ...”
see e.g. Column 7, Lines 7 – 26 “ ... NIC- based supplemental processing can also be provided with ASICs (application specific integrated circuits) ... SoCs (system on a chip) ... a smart NIC can be configured with an environment or shell within which arbitrary processes or execution units can be instantiated  ... NIC based application – level code (or hardware) can be advantageous due to close proximity to the network , and lack of host-based burdens ... NIC based application code/circuitry can also cooperate with host based software at high data rates ...”); and
executing the local parameter server nodes on different network interface cards installed in different sever nodes of the computing system (The combined invention per claim 1 provides for multiple smart NICs and hosts for the smart NICs with respect to a distributed application)
Regarding claim 11, claim 11 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 14, claim 14 comprises the same and/or similar subject matter as claim 7 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 15, claim 15 comprises the same and/or similar subject matter as claim 6 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 16, claim 16 comprises the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 18, claim 18 comprises the same and/or similar subject matter as claim 7 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 19, claim 19 comprises the same and/or similar subject matter as claim 7 and is considered an obvious variation; therefore it is rejected under the same rationale.
Claims 2, 12, and 17  are rejected under 35 USC 103 as being unpatentable over Chilimbi in view of Caufield and in further view of Lippert (US 2019/0243694)
Regarding claim 2, Chilimibi in view of Caulfield disclose the method of claim 1, wherein the processes are managed by virtual worker nodes which are hosted by the server nodes (The combined solution provides for hardware acceleration utilizing CPU or GPUs (e.g. virtual worker nodes via conventional virtualization techniques) which per the teachings of Caulfield are readily able to offload workloads to the network communication element (i.e. network interface card) to perform tasks. Hence the worker nodes are inherently managing the processes operating on the network communication elements;
see e.g. Caulfield, Column 4, Lines 37 – 43 “ ... The NIC-based application might be part of a distributed application that, through other means, shares data with a host application ...”)
As evidence of the above rationale Lippert discloses:
wherein the processes are managed by virtual worker nodes which are hosted by the server nodes (Lippert; Lippert within the context of virtual worked nodes based on accelerator infrastructure provides one of ordinary skill in the art management software and/or logic to control processes and where the management software and/or logic is readily to be applied to any technological environment (e.g. Smart NIC)
see e.g. [0008] “ .... each cluster node is equipped with accelerators, formed by one or more multicore processors or GPUs ...”
see e.g. [0048] “ ... Each running application 110 is dived into a plurality of individual processes which need to be started, distributed, and monitored .. resources need to be assigned ... control dependencies between processes ...”
see e.g. [0061] “ Resource management is another task the node managers 209 perform ... off-loading mechanism, i.e. processes ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chilimbi with Lippert’s application and process management scheme. The motivation being the combined invention provides for increased efficiencies in the “offloading” schemes explicitly taught by Caulfield.
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chilimibi with Caulfields’s smart NIC scheme. The motivation being the combined solution provides one of ordinary to realize the benefits of smart NICs with respect to optimizing latencies and offloading processing tasks to smart NICs.
The Examiner notes the Applicant’s specification utilizes smart NICs as the infrastructure to process parameter server processes (see e.g. Page 13, Lines 5 – 10)
Regarding claim 12, claim 12 comprises the same and/or similar subject matter as claim 2 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 17, claim 17 comprises the same and/or similar subject matter as claim 2 and is considered an obvious variation; therefore it is rejected under the same rationale.
Claims 3, 13, and 20 are rejected under 35 USC 103 as being unpatentable over Chilimibi in view of Caulfield and in further view of Abu-Husein (US 6,895,506)
Regarding claim 3, Chilimibi in view of Caulfield disclose the method of claim 1, wherein the parameter server processes, parameter server nodes are hosted by the network communication elements (The combined invention per Caulfield provides for smart NICs comprising processors and/or specialized hardware (e.g. for acceleration purposes) running processes offloaded by the accelerator hardware of the host;
see e.g. Column 4, Lines 30 – 58 “ ... smart NICs ... The NIC-based application 132 might be an application that supports the cooperation  between NICs. The NIC-based application might be part of a distributed application ... shares data with a host based application ... Software on the host can send data through the bus to its smart NIC ... a smart NIC 104 can include an FPGA 121 or other form of programmable logic device ... NIC-based application ...”
see e.g. Column 7, Lines 7 – 26 “ ... NIC- based supplemental processing can also be provided with ASICs (application specific integrated circuits) ... SoCs (system on a chip) ... a smart NIC can be configured with an environment or shell within which arbitrary processes or execution units can be instantiated  ... NIC based application – level code (or hardware) can be advantageous due to close proximity to the network , and lack of host-based burdens ... NIC based application code/circuitry can also cooperate with host based software at high data rates ...”), however Chilimbi in view of Caulfield does not address the conventional  management of processes and therefore does not expressly disclose:
wherein the parameter server processes are managed by parameter server nodes which are hosted by the network communication elements
However in analogous art Abu-Husein discloses:
management of processes (Abu- Husein;
see e.g.  “ ... Task Manager 30B may vary significantly from system to system, a Task Manager 30B is a component of the operating system level function of a system and the general function of a Task Manger 30B is to control and manage the execution of processes ...”)
Chilimbi in view of Caulfield and in further view of Abu-Husein disclose:
wherein the parameter server processes are managed by parameter server nodes which are hosted by the network communication elements (The combined solution provides for a process management component (i.e. Abu-Husein) to realize the management of the parameter server processes)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chilimbi with Abu-Husein’s task manager. The motivation being the combined solution provides for the enhanced granualar control of the applications and/or processes running on Caulfield’s smartNICs.
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chilimibi with Caulfields’s smart NIC scheme. The motivation being the combined solution provides one of ordinary to realize the benefits of smart NICs with respect to optimizing latencies and offloading processing tasks to smart NICs.
The Examiner notes the Applicant’s specification utilizes smart NICs as the infrastructure to process parameter server processes (see e.g. Page 13, Lines 5 – 10)
Regarding claim 13, claim 13 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 20, claim 20 comprises the same and/or similar subject matter as claim 3 and is considered an obvious variation; therefore it is rejected under the same rationale.
Claim 5 is rejected over 35 USC 103 as being unpatentable over Chilimbi in view of Caulfield and in further view of Ramesh (US 2009/0228684)
Regarding claim 5, Chilimbi in view of Caulfield disclose the method of claim 1, Chilimibi does not expressly disclose wherein the network communication elements comprise computational switch devices which are network connected to the server nodes.
However in analogous art Ramesh discloses:
wherein the network communication elements comprise computational switch devices which are network connected to the server nodes (Ramesh;
see e.g. Fig. 1 comprising smart virtual connectivity switch (element 8) comprising Distributed Reconfigurable Processing Elements (element 11) to facilitate computational tasks offloaded by a host;
see e.g. [0040] “The fabric chip system shown in Fig. 1 may also be used for hardware acceleration processing ... general purpose reconfiguration processing elements 11 may be used for specific hardware acceleration functions ... powerful reconfigurable computing solutions for adaptive stream processing for signal processing and packet processing applications ... signal processing sequences as frames and packets can be processed in a number of such distributed reconfigurable processing elements 11” 
see e.g. [0041]
see e.g. [0042] “ ... smart virtual connectivity switch ...”)
.




Claim 10 is rejected under 35 USC 103 as being unpatentable over Chilimbi in view of Caufield and in further view of Feller (US 10,289,973)
Regarding claim 10, Chilimibi in view of Caulfield discloses the method of claim 8, wherein distributing the parameter server nodes over the plurality of the network communication elements comprises:
logically dividing a parameter server into a plurality of local parameter server nodes (The combined invention per Chilimibi and Caulfield  provides for distributed application processing resulting inherently in dividing resources where multiple execution units (i.e. local parameter server nodes) may be instantiated;
see e.g. Column 7, Lines 7 – 26 “ ... NIC- based supplemental processing can also be provided with ASICs (application specific integrated circuits) ... SoCs (system on a chip) ... a smart NIC can be configured with an environment or shell within which arbitrary processes or execution units can be instantiated  ... NIC based application – level code (or hardware) can be advantageous due to close proximity to the network , and lack of host-based burdens ... NIC based application code/circuitry can also cooperate with host based software at high data rates ...” );
distributing  the local parameter server nodes over the plurality of network elements of the network communication elements of the networking infrastructure (The combined invention per Caufield provides for the local parameter server nodes to be distributed over the plurality of network elements;
ee e.g. Column 7, Lines 7 – 26 “ ... NIC- based supplemental processing can also be provided with ASICs (application specific integrated circuits) ... SoCs (system on a chip) ... a smart NIC can be configured with an environment or shell within which arbitrary processes or execution units can be instantiated  ... NIC based application – level code (or hardware) can be advantageous due to close proximity to the network , and lack of host-based burdens ... NIC based application code/circuitry can also cooperate with host based software at high data rates ...”
see e.g. Column 4, Lines 30 – 58 “ ... smart NICs ... The NIC-based application 132 might be an application that supports the cooperation  between NICs. The NIC-based application might be part of a distributed application ... shares data with a host based application ... Software on the host can send data through the bus to its smart NIC ... a smart NIC 104 can include an FPGA 121 or other form of programmable logic device ... NIC-based application ...”);
Chilimibi in view of Caulfield does not expressly disclose:

utilizing the master parameter server node to aggregate the local model parameters provided by other parameter server nodes of the parameter server, and to distribute the aggregated model parameter to the other parameter server nodes of the parameter server;
wherein at least one set of local model parameters received by the master parameter server node from one other local parameter server node comprises a local-aggregated set of model parameters computed by the other local parameter server node using local model parameters received from two or more worker nodes which perform the worker processes
However within the context of task management for distributed task associated with specialty hardware, Feller discloses:
designating one of the local parameter server nodes of the parameter server to be a master parameter server node (Feller; Feller teaches the creation of a master worker 9e.g. master parameter server node) which can control slave workers
see e.g. Column 2, Lines  1- 5 “ ... one or more master workers,  wherein each maser worker controls at least one slave worker executed workload  ...”
see e.g. Column  10, Lines 57 – 62 “Each master worker ... may add or remove slave workers as needed to process the workload ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Caulfield to incorporate Sun’s allocation and scheduling module comprising task and resource management on smartNICs which comprise 
utilizing the master parameter server node to aggregate the local model parameters provided by other parameter server nodes of the parameter server, and to distribute the aggregated model parameter to the other parameter server nodes of the parameter server (The combined solution provides for the master server node to aggregate the results generated by the slave nodes detailed above; see e.g. Fig 2. Illustrating the generation of results)

wherein at least one set of local model parameters received by the master parameter server node from one other local parameter server node comprises a local-aggregated set of model parameters computed by the other local parameter server node using local model parameters received from two or more worker nodes which perform the worker processes (The combined invention per Chilimibi and Caulfield within the context of parameter servers  provide for a local aggregate set of model parameters computed by the other local parameter server node using local model parameters received from two or more worker nodes which perform the worker processes)
Claims 1, 11, and 16 are rejected under 35 USC 103 as being unpatentable over Chilimibi, “Project Adam: Building an Efficient and Scalable Deep Learning Training System”, October 6, 2014 in view of Ganguli (US 2020/0257566)
Regarding claim 1, Chilimbi discloses a method, comprising:
executing a distributed deep learning (DL) model training process to train model parameters of a DL model by (Chilimbi;
see e.g. Page 574, Section 2.3 Distributed Deep Learning Training “ ... large models are partitioned across multiple model worker machines ... a common set of parameters ...”
see e.g. Page 573, Figure 5, Distributed Training System Architecture comprising model workers;
see e.g. Page 574, section 3.2 Model Training  “ ... model worker machines as shown in Fig. 6 ...”
see e.g. Page 581, Section 6. Conclusion “ ... distributed systems can be used to efficiently train very large DNNS ... large DNN model ... cluster ...”):
executing worker process on server nodes using accelerator devices of the server nodes, wherein the worker processes compute local model parameters (Chilimbi; 
see e.g. Page 581, Section 5 “ ... hardware acceleration ... feed-forward evaluation  of already trained networks and complements our work that focuses on training large DNNs”
see e.g. Page 576, Section 3.3 Global Parameter Server “The parameter server is in constant communication with the model training machines received updates to model parameters ...”
see e.g. Fig. 6. Model Partitioning across training machines”
see e.g. Fig. 7. Parameter Server Node Architecture
see e.g. Figure 5. Distributed Training System Architecture); and
wherein the parameter server processes aggregate the local model parameters computed by the worker processes and distribute aggregated model parameters to the worker processes  (Chilimbi;
see e.g. Page 576, Section 3.3 Global Parameter Server “The parameter server is in constant communication with the model training machines received updates to model parameters ...”
see e.g. Page 577, Section 3.3.4 Communication Isolation “Parameter server machines have two 10Gb NICs ... maximize network bandwidth ...”
see e.g. Page 575, Section 3.2.3 Reducing Memory copies “ ... network library on top of the Windows socket API ... output values need to be communicated across the network ...”
see e.g. Page 576,  Section 3.3. Global Parameter Server “ ... speed up network, update, and disk IO processing ...”
)
Although Chilimibi teaches distributed deep learning models, parameter servers, aggregation and distribution of models data in a distributed fashion, and the utilization of hardware acceleration to streamline the learning of datasets Chilimbi does not address the well-known and conventional trend  of  utlizingf intelligent and/or hardware accelerated and/or smart network interface cards (NICs), and therefore does not expressly disclose:
executing parameter server processes on a network communication element of a networking infrastructure using processor of the network communication elements

executing server processes on a network communication element of a networking infrastructure using processor of  the network communication elements (Ganguli; Ganguli teaches a controller compute device which can be realized as a smart NIC (i.e. network communication element) which comprises a compute engine to facilitate executing processes;
see .e.g. [0089] “ The controller compute device 1604 may be embodied as any type of computation or computer device ... including  an enhanced or smart NIC  ...”
see e.g. [0090] “ The compute engine 1606 may be embodied as any type of device or collectin of devices capable of perfomring the various compute functions ... a field programmable – array (FGPA), a system-on-a-chip (SOC), an application specific integrated circuit (ASIC) .. in some embodiments, the compute engine 1606 may include, or may otherwise be embodied as, one or more processors 1608 ...”
see e.g. [0091]
see e.g. Fig. 16

    PNG
    media_image1.png
    487
    1077
    media_image1.png
    Greyscale
)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chilimibi with Ganguli’s smart NIC scheme. The motivation being the combined solution provides one of ordinary to realize the benefits of smart NICs with respect to optimizing latencies and offloading processing tasks to smart NICs. 

 The Examiner notes the Applicant’s specification utilizes smart NICs as the infrastructure to process parameter server processes (see e.g. Page 13, Lines 5 – 10)
The Examiner notes the Applicant’s specification utilized CPUs, GPUs, FPGA, etc to provide for hardware acceleration (see e.g Page 6, Lines 10 -20)
Chilimbi in view of Ganguli discloses:
(The combined solution per Caulifield’s teachings provides for one of ordinary skill in the art to execute parameter server processes on  a network communication element (i.e. smart NIC))
Regarding claim 11, claim 11 comprise the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.
Regarding claim 16, claim 16 comprise the same and/or similar subject matter as claim 1 and is considered an obvious variation; therefore it is rejected under the same rationale.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





/TODD L BARKER/Primary Examiner, Art Unit 2449